COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Elizabeth Copeland v. Barry Copeland

Appellate case number:   01-14-00680-CV

Trial court case number: 2012-39055

Trial court:             311th District Court of Harris County

       Appellant’s Verified Unopposed Motion to Abate Appellant’s Briefing Deadlines
Pending Filing of the Supplemental Clerk’s Record and Supplemental Reporter’s Records and
Alternative Motion for Extension of Time to File Brief of Appellant is DISMISSED AS
MOOT, as the record has been completed.
       Appellant’s brief remains due December 5, 2014. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: November 25, 2014